DETAILED ACTION
1. 	This Office Action is in response to the Arguments/Amendment filed on 3/5/2021. 
 
2.	Claims 1,3,5-9,11-15 and 17 are pending in the application.


Claim Analysis
3.	Summary of Claim 1:
A method of use of a compound of formula (I) as a perfuming ingredient to confer, enhance, improve or modify the odor properties of a perfuming composition or of a perfumed article, which method of use comprises adding to said composition or article an effective amount of at least one compound of the perfuming ingredient, wherein formula (I) is:



    PNG
    media_image1.png
    291
    456
    media_image1.png
    Greyscale

In the form of a composition of matter comprising the following stereoisomers in the following weight%:
(1RS, 4E,8E,12 RS)-13-oxabicyclo[10.1.0]trideca-4,8-diene, also referred to as isomer (A), being comprised between 0% and 5%;
(1RS,4E,8E,12SR)-13-oxabicyclo[10.1.0]trideca-4,8-diene, also referred to as isomer (B), being comprised between 5% and 30%; and

wherein the dotted line represents a carbon-carbon single or double bond, and wherein the perfuming ingredient imparts an odor note of woody, cedar/ambery character optionally having a thujonic aromatic character.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1,3,5-9,11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mimoun (US Patent 7,528,268 B2).
The disclosure of Mimoun is adequately set forth on pages 3 – 6 of the Office Action dated 12/30/2020 and is incorporated herein by reference.

Regarding claim 1, Mimoun teaches the synthesis of “CDDO” (epoxycyclododecadiene) which is represented by the following structure (Example 5, col. 10):

    PNG
    media_image2.png
    168
    157
    media_image2.png
    Greyscale

Wherein the CDDO reads on the compound of formula (I), wherein the CDDO are end products used in perfumes (col. 4 line 67), thereby reading on the “method of use of a compound of formula (I) as a perfuming ingredient to confer, enhance, improve or modify the odor properties of a perfuming composition or of a perfumed article” as required by the instant claim. Mimoun teaches the “optical active isomers” (col. 5 lines 16-18) thereby reading on the isomers A, B and C as required by the instant claim.
Mimoun is silent regarding the compound (I) being added as a perfuming ingredient in an amount effective to impart odor notes of woody, cedar/amberv character and also optionally a thuionic aromatic character.
The amount of the compound (I) added to the perfumes will affect the resulting smell of the perfume. Therefore, the amount of the compound (I) can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.

Regarding claim 6, Mimoun teaches the process of epoxidizing 1,5,9-cis, trans, trans-cyclododecatriene with H2O2 (Example 5), wherein the 1,5,9-cis, trans, trans-cyclododecatriene reads on the cyclododeca-1,5,-9-triene of the instant claim, and wherein the H2O2reads on the epoxidizing agent as required by the instant claim. 
	Regarding claim 8, Mimoun teaches the CDDO as set forth above thereby reading on the i) at least one compound of formula (I) as set forth above, and Mimoun further teaches substrates that are 
Regarding claims 12 – 14, Mimoun teaches “end products in the field of perfumery” (col. 4 line 67) thereby reading on a perfuming consumer product, a perfume, and a fine perfume as required by the instant claim.
Regarding claims 3,5, 7, 9, 11, 15 and 17, Mimoun teaches the method of claim 1, the perfuming composition of claim 8, and the perfuming consumer product of claim 12. 
	Mimoun is silent regarding the amounts of the stereoisomers required by the instant claim.
	The amounts of the stereoisomers of the CDDO compound will affect the resulting smell of the final perfume product. Therefore, the amounts of the stereoisomers can be optimized to reach the desired perfume character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.

Response to Arguments
7.	Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. In regards to the rejection over Mimoun, Applicant states the application requires isomers of CDDO, not CDT and that the CDT isomers of Mimoun are not relevant. Applicant further states that Mimoun does not teach or suggest stereoisomers of CDDO.
In response to the arguments, attention is drawn to Mimoun where the statement “and their optical active isomers” (col. 5 line 18) applies to all the compounds of Mimoun, not just CDT.
Applicant further states the amendment requires a mixture of CDDO isomers in particular amounts. In response, the Examiner acknowledges that Mimoun is silent regarding the odor notes of the CDDO compound and that Mimoun does not particularly teach the amounts required by the instant claim for the claimed isomers. However, Mimoun teaches the "optical active isomers" (col. 5 lines 16-18) which encompasses all isomers. And while Mimoun is silent on the amounts of these isomers, case law has held that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As such, the organoleptic properties of CDDO as taught by Mimoun are expected to have the same organoleptic properties as required by the instant claim. Furthermore, case law has held that “a showing of unexpected results must be based on evidence, not argument or speculation”. See In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997). 
The arguments that there is a highly unpredictable nature in perfumery arts is not convincing. The case law has held that arguments unsupported by comparative data were determined insufficient to overcome prima facie case of obviousness. As such, it is suggested that Applicant provide side by side comparative data demonstrating an unexpected, surprising organoleptic result when the claimed amounts of isomers are present. For these reasons, Applicant's arguments are not persuasive.
	
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763